                          United States District Court
                        Western District of North Carolina
                               Statesville Division

       Rebecca Carol Qualls,          )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )                5:19-cv-00170-RJC
                                      )
                 vs.                  )
                                      )
          Andrew M. Saul,             )
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s July 29, 2021 Order.

                                               July 29, 2021




        Case 5:19-cv-00170-RJC Document 17 Filed 07/29/21 Page 1 of 1
